In a proceeding to invalidate a petition for an opportunity to ballot by providing for a write-in candidate pursuant to Election Law § 6-164 in a primary election to be held on September 14, 1999, for the nomination of the Independence Party as its candidate for the public office of Town Council of the Town of Clarkstown, the appeal is from a judgment of the Supreme Court, Rockland County (Murphy, J.), dated August 10, 1999, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
Contrary to the appellant’s contention, a petition requesting an opportunity to write in the name of a candidate or candidates pursuant to Election Law § 6-164 does not require the pre-existence of a technically deficient designating petition. Mangano, P. J., Thompson, Sullivan, Krausman and Goldstein, JJ., concur.